DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered. 
Response to Amendments
Applicant's amendments filed 12/21/2020 to claims 1, 6 and 11 have been entered. Claims 12 and 13 have been added. Claims 1, 2, 5, 6 and 8-13 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balaraman et al (U.S. Patent 5,656,459) in view of Survase et (2011, Biotechnology Advances, 29(4): 418-435; of record in IDS filed 10/24/2016) and Picard et al (U.S. Patent 7,494,771) and Beverley Manian et al (2001, Letters in Applied Microbiology 33: 307-310; reference U).
Regarding claims 1 and 11, Balaraman is directed to a method of  Cyclosporin-A (Cyc-A) production in Tolypocladium comprising steps of inoculating a nutrient medium, static fermentation, harvesting, and purification of Cyc-A (see abstract, Figure 1, and col. 4-5). Regarding claims 1, 2, 9, and 11, Balaraman teaches a method of Cyc-A production in Tolypocladium by culturing in a media of glucose, glycerol, casein acid hydrolysate, malt extract of peptone and an amino acid in sterile water, and wherein the pH is set to 4-6 (see col. 4, lines 1-9): regarding claims 1 and 11, Balaraman does not teach any other ingredients in the media. Regarding claim 9, Balaraman teaches the medium comprises 2 to 6% of glucose, 2 to 5.5% of glycerol, 1.5 to 5.5% of casein acid hydrolysate, 0.5 to 4.5% of malt extract, 0.25 to 2.5% of peptone, 0.1 to 3% of DL alpha amino butyric acid (see col. 4, lines 1-9). Regarding claims 1, 10, and 11, Balaraman teaches the Tolypocladium strain registered under NRRL No.18950 is used in the method (see col. 2 lines 15-20). Regarding claim 10, Balaraman teaches the fermentation is done for 21 days (see col. 4, lines 1-9). Regarding claim 13, Balaraman teaches that the extraction of Cyc-A is carried out using an incubation in methanol to solubilize the mobile phase, and that the Cyc-A is stabile in the phase (see col. 3 and 4).
Balaraman does not teach the amino acid is L-valine (claims 1, 2 and 11). Balaraman does not teach heating the biomass to 100 – 110 °C followed by freezing the biomass in to a temperature between -50 and -80 °C (claims 1, 5, 6 and 12). Balaraman does not teach incubation 22-24°C (claim 10). 
Survase is a review article that summarizes what is known in the art for Cyclosporin-A (Cyc-A) production and purification. Regarding claim 1, Survase teaches that known nutrients and precursors that are useful for Cyc-A production in Tolypocladium include glucose, glycerol, casein acid hydrolysate, malt extract, peptone, and L-valine (see pages 423 and 424). Regarding claims 1 and 10, Survase teaches the Tolypocladium strain registered under NRRL 
Regarding claim 1, Picard is drawn to methods of cell lysis that are useful for lysing various cell types including fungi (see abstract). Regarding claim 1, Picard teaches that some of the earliest methods of cell lysis carried out the lysis by a boiling step (see col. 2 lines 50-55). Regarding claims 1 and 6, Picard teaches that lysed extracts can be stored for upto several months at −80° C (see example 11).
Regarding claims 1, 5 and 12, Manian teaches that boiling lysis methods involve boiling the sample to 100 °C for 10 minutes (see page 308). Regarding claims 1 and 6, Manian teaches that lysates can be obtained using rapid freezing cycles (see abstract and page 308).
It would have been obvious to use Survase’s amino acid and incubation temperature in Balaraman’s method of Cyc-A production in Tolypocladium. A person of ordinary skill in the art would have had a reasonable expectation of success using Survase’s L-valine and incubation temperature in Balaraman’s method of Cyc-A production in Tolypocladium because Survase teaches that each of these factors is useful for Cyc-A production in Tolypocladium. The skilled artisan would have been motivated to use Survase’s L-valine and incubation temperature in Balaraman’s method of Cyc-A production in Tolypocladium because Survase outlines the use of each of these parameters and teaches they result in favorable Cyc-A production in Tolypocladium. 

A person of ordinary skill in the art would have had a reasonable expectation of success in using Picard’s freezing storage temperature to freeze and store Balaraman’s sample for 18 – 24 hours because Picard teaches it allows for samples to be stored for extended periods while Manian establishes that samples can also be placed in rapid freeze cycles. The skilled artisan would have been motivated to use Picard’s freezing storage temperature to freeze and store Balaraman’s sample for sample for 18 – 24 hours because it would allow for the sample to be kept stable for use at these time points and the combination of the references establish that it would be stable during this window. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant alleges that none of the references teach the new limitation wherein the boiling step is carried out from 5 to 15 minutes, or for 10 minutes. However, as stated above, the newly cited Manian reference teaches that boiling lysis methods involve boiling the sample to 100 °C for 10 minutes. Therefore this argument is not persuasive. 
Applicant alleges that the references only teach putting the samples at -80 °C for storage, and that they are held at that temperature for more than 18 – 24 hours as claimed. However, as stated above Picard teaches that lysed extracts can be stored for several months 
Applicant generally alleges that the claimed method is cost effective. While the examiner does not dispute this, the applicant has not provided any arguments relating to these statements.  
Conclusion
No claims are free of the art. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653